Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered March 14, 2006, which denied plaintiffs motion for an order to strike defendants’ answer for allegedly spoliating evidence, unanimously affirmed, without costs.
In this personal injury action, the court properly exercised its discretion in declining to strike defendants’ answer where plaintiff failed to establish that defendants had willfully or contumaciously destroyed records in an effort to frustrate discovery (see Rosen v Corvalon, 309 AD2d 723 [2003]), or that the missing records constituted crucial evidence without which she would be unable to establish a prima facie case (see Tawedros v St. Vincent’s Hosp. of N.Y., 281 AD2d 184 [2001]). Concur—Mazzarelli, J.P., Sullivan, Sweeny, Malone and Kavanagh, JJ.